



COURT OF APPEAL FOR ONTARIO

CITATION: Hydro One Networks Inc. v.
    Ontario (Provincial Police), 2017 ONCA 299

DATE: 20170412

DOCKET: C62302

Feldman, Gillese and Pepall JJ.A.

BETWEEN

Hydro One Networks Inc.

Applicant (Appellant)

and

Ontario Provincial Police

Respondent (Respondent)

Robert Ryan, for the appellant

Christopher Diana and Hera Evans, for the respondent

Heard: February 3, 2017

On appeal from the order of Justice Gregory M. Mulligan
    of the Superior Court of Justice, dated May 19, 2016, with reasons reported at
    2016 ONSC 3329.

ENDORSEMENT

[1]

This endorsement is to be
    read with the courts endorsement dated February 9, 2017, where the court asked
    the parties to provide written submissions with respect to its jurisdiction to
    hear the appeal. The court has now received and considered the written
    submissions.

[2]

Hydro One appeals the application
    judges decision to decline to make a general declaration that the Ontario Provincial
    Police (the OPP) is obligated to produce to Hydro One, on request, and when
    it has suffered a loss as a result of a motor vehicle accident on a highway, a
    copy of the accident report disclosing the names and addresses of the driver(s)
    and owner(s), the drivers license number, insurance information and vehicle
    permit number.

[3]

Hydro One notes that s. 200(1)
    of the
Highway Traffic Act
, R.S.O. 1990, c. H.8 (the 
HTA
) obligates
    every person in charge of a vehicle that is involved in an accident on a highway
    to provide that information on request to anyone who sustains a loss, to the
    police, and to any witness. Hydro One argues that it cannot take advantage of
    this provision when it suffers only property loss and no representative is
    present on the scene to make the request.

[4]

In order to obtain the same
    information from the accident report, it must obtain the accident report from
    the OPP. The OPP will only produce the report under the authority of a court
    order (such orders are often made under r. 30 of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194) and takes the position that certain
    privacy provisions under the
Freedom of Information and Protection of Privacy
    Act
, R.S.O. 1990, c. F.31 (the 
FIPPA
) preclude it from
    otherwise doing so.

[5]

In our view, although this
    court may have jurisdiction to hear this appeal, it is not appropriate to take
    jurisdiction. Given the consent order, there is no longer any active
lis
before the court.  The general nature of the remaining outstanding relief sought
    is not supported by any record that sets out the facts and circumstances necessary
    to provide a context for any decision. Nor are all necessary or potentially
    interested parties before the court.  This includes the Privacy Commissioner,
    to advise on the nature and role of any relevant privacy issues under
FIPPA
,
    the Attorney General to advise on the role of s. 200(1) of the
HTA
in
    this context, and a representative of the personal injury bar to advise on the
    consequences of any such declaration on other potentially affected parties. We
    would also observe that the parties may wish to consider whether this issue is
    best addressed by the legislature.

[6]

For the above reasons, the
    appeal is quashed.

K.
    Feldman J.A.

E.E.
    Gillese J.A.

S.E.
    Pepall J.A.


